I concur in the disposition of assignments of error I, II and III, but disagree with one of the reasons used to support the disposition of assignment of error III. A summary of a statement made by Donald Cain, appellant's co-defendant, was admitted at trial through Jeffrey Corder, a fire inspector for the City of Coshocton and a member of the Sheriff's Department Auxiliary. The trial court and the majority of this court found that appellant's right to confront witnesses was not violated because appellant was able to cross-examine Jeffrey Corder regarding his interpretation of Cain's statement. I find that appellant's ability to cross-examine Corder does not provide the appellant with her right to confront witnesses. A cross-examination of Corder as to whether he was accurately reporting what he heard was not the same as a cross-examinatiion of Cain as to what he said, why he said it or whether he was biased.
                                     ---------------------- Judge Julie A. Edwards
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Coshocton County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.
--------------------
--------------------
                                     -------------------- JUDGES